DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 1-9 and 12-20 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is Plestid et al. (2015/0296378 A1); Yin et al. (US 10,708,761 B1); and is Vikberg et al. (2020/0396593 A1).
Plestid teaches establishing a first wireless carrier connection using a starter subscriber identification module (SIM) (see paragraphs [0041], When the UE is roaming, the home SIM may establish a roaming data connection to the internet using that first radio connection, such first roaming connection is referred to as a bootstrapping data connection utilized solely for the purposes of authentication of SIMs in the remote SIM bank.  This reads on a. establishing a first wireless carrier connection using a starter subscriber identification module (SIM)); wherein the starter SIM is housed in the wireless communication device (see paragraphs [0041] & [0105], the UE may require one or more smart cards which can contain a SIM application in order to operate on a network and this reads on wherein the starter SIM is housed in the wireless communication device); and establishing a starter authentication connection with at least one SIM bank over the first wireless carrier connection (see paragraphs [0041] & [0043], When the UE is roaming, the home SIM may establish a roaming data connection to the internet using that first radio connection, such first roaming connection is referred to as a bootstrapping data connection utilized solely for the purposes of authentication of SIMs in the remote SIM bank.  The roaming data connection can then be used to connect to a remote SIM bank and this reads on b. establishing a starter authentication connection with at least one SIM bank over the first wireless carrier connection); and establishing a second network connection using the first wireless carrier connection (see paragraphs [0050] & [0063] – [0065]). 
Yin teaches establishing a plurality of wireless carrier connections using the plurality of remote SIMs (see col. 3, lines 61-67; col. 4, lines 1-9 & 61-67; and col. 5, lines 1-15, The user device can use a first and second SIM profile to provide the user device access to one or more services associated with a first and second mobile operator network.  The user device can use SIM profile A to access voice communication services from the first MNO and simultaneously use SIM profile B to access data communication services.  This reads on establishing a plurality of wireless carrier connections using the plurality of remote SIMs).
Vikberg teaches establishing a first wireless carrier connection using a starter subscriber identification module (SIM); establishing a starter connection with at least one SIM bank over the first wireless carrier connection (see paragraph [0050], a wireless connection is established with at least one SIM profile  management arrangement SPMA, wherein the wireless connection is established using access credentials of a default SIM profile from Cellular operator 1 and this reads on establishing a first wireless carrier connection using a starter subscriber identification module (SIM); establishing a starter connection with at least one SIM bank over the first wireless carrier connection); and selecting a plurality of remote SIMs from the at least one SIM bank; wherein the plurality of remote SIMS are housed at he at least one SIM bank (see paragraphs [0050] & [0058] and Fig. 2, The SPMA (SIM profile management arrangement) uses received location information, and other information available to select the most appropriate set of SIM profiles and this reads selecting a plurality of remote SIMs from the at least one SIM bank; wherein the plurality of remote SIMS are housed at he at least one SIM bank), wherein the plurality of remote SIMs are selected by a processing unit of the wireless communication device or by a processing unit of the at least one SIM bank (see paragraph [0058] and Fig. 2, The SPMA (SIM profile management arrangement) uses received location information, and other information available to select the most appropriate set of SIM profiles and this reads on  wherein the plurality of remote SIMs are selected by a processing unit of the wireless communication device or by a processing unit of the at least one SIM bank).
Claim 1 contains allowable subject matter because Plestid, Yin, and Vikberg do not teach 
c. selecting a plurality of remote SIMs from the at least one SIM bank; wherein the plurality of remote SIMs are housed at the at least one SIM bank; wherein the plurality of remote SIMs are selected by a processing unit of the wireless communication device or by a processing unit of the at least one SIM bank;
d. establishing a plurality of wireless carrier connections using the plurality of remote SIMs;
 e. establishing at least one replacement authentication connection over the plurality of wireless carrier connections;
f. providing communication service to devices connected to the wireless communication device over the plurality of wireless carrier connections; and
g. stopping to use the starter authentication connection and the first wireless carrier connection.
Claims 2-9 contains allowable subject matter based on their dependence on independent claim 1.
Claim 12 contains allowable subject matter because Plestid, Yin, and Vikberg do not teach 
c. selecting a plurality of remote SIMs from the at least one SIM bank; wherein the plurality of remote SIMs are housed at the at least one SIM bank; wherein the plurality of remote SIMs are selected by the at least one processing unit of the wireless communication device or by a processing unit of the at least one SIM bank;
d. establishing a plurality of wireless carrier connections using the plurality of remote SIMs;
e. establishing at least one replacement authentication connection over the plurality of wireless carrier connections;
f. providing communication service to devices connected to the wireless communication device over the plurality of wireless carrier connections; and g. stopping use of the starter authentication connection and the first wireless carrier connection.
Claims 13-20 contain allowable subject matter based on their dependence on independent claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “stopping to use the starter authentication connection and the first wireless carrier connection” in lines 19-20.  It is unclear what is meant by the phrase “stopping to use” and/or how it relates to the starter authentication connection and the first wireless carrier connection.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1, “stopping to use the starter authentication connection and the first wireless carrier connection” as “stopping use of the starter authentication connection and the first wireless carrier connection”.
Claims 2-9 are dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 10 and 12 contain a limitation similar to the one recited above in claim 1.  Therefore, claims 10 and 12 are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claims 11 and 13-20 are dependent on claims 10 and 12 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claims 10 and 12.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejection for indefiniteness under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
IV.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Plestid et al. (US 2015/0296378 A1) in view of Yin et al. (US 10,708,761 B1).
Regarding claim 10 Plestid teaches a system for data communication, comprising, at least one wireless communication device for: (a) establishing a starter authentication connection with at least one SIM bank (see paragraphs [0041]; [0043], A home SIM may establish a roaming data connection to the internet using a first radio connection, such first roaming connection is referred to as a bootstrapping data connection utilized solely for the purposes of authentication of SIMs in the remote SIM bank.  The roaming data connection can then be used to connect to a remote SIM bank and this reads on (a) establishing a starter authentication connection with at least one SIM bank) over a first wireless carrier connection (see paragraph [0045], the UE communicates using the visitor network connection and this reads on over a first wireless carrier connection); (b) connections established using a plurality of remote SIMs placed in one or more SIM banks (see paragraphs [0044] & [0064], The first radio connection is used to forward network challenges from the second radio connection to the remote SIM bank, and to receive challenge responses back from the remote SIM bank.  The UE can use a second radio connection to send a response back to the second radio network so that it can authenticate the second radio connection.  This reads connections established using a plurality of remote SIMs placed in one or more SIM banks), wherein the one or more SIM banks are remotely connected to the at least one wireless communication device (see paragraphs [0041] – [0043] and Fig. 3, A roaming data connection is established using a first radio connection.  This first radio connection is used to authenticate SIMS in the remote SIM bank.  The roaming data connection can be used to connect the UE to the remote SIM bank which will provide an identity to be used by a second radio of the UE.  This reads on wherein the one or more SIM banks are remotely connected to the at least one wireless communication device); (c) transmitting and receiving, through the starter authentication connection, authentication requests and authentication information (see paragraphs [0044] & [0050] - [0051], The first radio connection is used to forward network challenges from the second radio connection to the remote SIM bank, and to receive challenge responses back from the remote SIM bank.  The UE receives a challenge from a second network and forwards the challenge to the SIM bank using the first radio connection.  This reads on transmitting and receiving, through the starter authentication connection, authentication requests and authentication information); wherein the authentication requests are received from the wireless carrier networks of the plurality of remote SIMs (see paragraphs [0048] & [0050], The remote SIM bank may utilize location information to determine a network operator to be used by the UE.  The SIM Bank provides an identity back to the UE for connection to the second network.  Tn response to a connection attempt by the UE, the second network will provide a challenge.  This reads on wherein the authentication requests are received from the wireless carrier networks of the plurality of remote SIMs); and the authentication information are received from the one or more SIM banks (see paragraphs (see paragraphs [0043] & [0044], The first radio connection is used to forward network challenges from the second radio connection to the remote SIM bank, and to receive challenge responses back from the remote SIM bank.  This reads on and the authentication information are received from the one or more SIM banks); (d) stopping use of the starter authentication connection and the first wireless carrier connection (see paragraphs [[0063] – [0064], the UE may use the second radio connection to send a response back to the radio network to authenticate the second network and this indicates that use of the starter authentication connection has stopped).
Plestid does not specifically teach (b) performing data communication through a plurality of logical data connections; wherein the plurality of logical data connections are established over one or more of a plurality of wireless carrier connections; wherein the plurality of wireless carrier connections are established using a plurality of SIMs.
Yin teaches (b) performing data communication through a plurality of logical data connections; wherein the plurality of logical data connections are established over one or more of a plurality of wireless carrier connections; wherein the plurality of wireless carrier connections are established using a plurality of SIMs (see col. 4, lines 61-67 & col. 5, lines 1-15 and Fig. 1, The user device has a first and second SIM profile to provide the user device access to one or more services associated with a first and second respective network operators.  SIM profile A may provide access to a voice communication service from the first MNO while the SIM profile B may simultaneously provide a data communication service from the second MNO.  This reads on performing data communication through a plurality of logical data connections; wherein the plurality of logical data connections are established over one or more of a plurality of wireless carrier connections; wherein the plurality of wireless carrier connections are established using a plurality of SIMs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Plestid adapt to include b) performing data communication through a plurality of logical data connections; wherein the plurality of logical data connections are established over one or more of a plurality of wireless carrier connections; wherein the plurality of wireless carrier connections are established using a plurality of SIMs because it provides for a well-known procedure to exchange or voice call service over the second radio connection established in Plestid (see Plestid, paragraph [0065]).
	Regarding claim 11 Plestid teaches wherein the remote SIMs are selected based on a SIM selection policy (see paragraphs [0048] & [0050], The remote SIM bank may utilize location information and other information to determine a network operator to use.  The SIM Bank provides an identity back to the UE.  This reads on wherein the remote SIMs are selected based on a SIM selection policy); and wherein the authentication information are responses to the authentication requests (see paragraphs [0051] & [0063], In response to a connection attempt, the second network will provide a challenge to the UE which conveys the challenge to the SIM bank.  SIM bank generates a response and forwards it to the UE.  This reads on wherein the authentication information are responses to the authentication requests).

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chong et al. Pub. No.: US 2017/0223313 A1 discloses using a plurality of SIM cards at an electronic device including SIM bank selection of multiple SIM cards (see abstract and paragraph [0133]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
October 14, 2022